Notice of AIA  Status
The present application, filed on or after March 16, 2013, 
is being examined under the first inventor to file provisions of the AIA .

Response to Remarks
Examiner acknowledges and appreciates the amendment filed on April 26, 2022 including paragraphs [0029] and [0031] of the Specification, replacement Figure 1 and amended Claim 1.

Applicant’s remarks pertaining to the primary reference Kosmala are persuasive; as is the characterization of the plunger pins (20) disclosed by Zhou.
However, Kosmala clearly states [Col. 1, lines 25-29]; 
“A connector that minimized the cost of connectors of the above-mentioned type and which enabled the connectors to hold a large number of contacts without danger of poor solder connections due to warping of the housing, would be value.” ; and
Zhou states [0003];
“The ACE (anisotropic conductive elastomer) may establish conductive connection between oppositely facing contacts of mirrored contact arrays.”
The Examiner maintains that it would be obvious to one of ordinary skill in the art that ACE serves as a viable alternative to a solder connection within a contact array thereby improving upon the solution sought by Kosmala by eliminating the need to solder that end of the spring pin. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6  are rejected under 35 U.S.C. 103 as being unpatentable over Kosmala (US 6,769,919) in view of Zhou et al. (US 2005/0174136).



With respect to Claims 1 and 6; Kosmala shows a spring pin-based electrical interconnect system 10, comprising: a non-conductive socket body 44; a spring pin 26 located in part in the socket body and defining two ends 50, 52, the spring pin 26 comprises first 50 and second 52 opposed ends and an intermediate spring 54,  the first and second ends are configured [via 54] to move toward and away from each other to vary a length of the spring pin 26, and  the spring 57 is configured to push the first 50 and second 52 opposed ends apart [Col. 2, lines 62-64];  the first end 50 of the spring pin 26 is configured to releasably contact an electrical device 16, to thereby temporarily electrically connect the electrical device 16 to a PCB 14.  
	However Kosmala does not show an anisotropically-conductive elastomeric sheet having one surface in contact with the second end of the spring pin and the other surface in contact with the PCB; nor is the electrical device shown by Kosmala specifically under testing.
	Zhou et al. shows a pin-based electrical interconnect system 10 comprising a non-conductive socket body 30 within which are located pins 20 having opposed ends 21, 22 that are moveable along their respective center axes; and an anisotropically-conductive elastomeric sheet 40 having one surface in contact with the second end 22 of the pins and the other surface in contact with the PCB 50 where the first end 21 of the                     pins releasably contact and temporarily connect an electrical device under test 7 to an electrical contact 55 on the PCB 50 through the anisotropically-conductive elastomeric sheet 40.




It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the spring pin-based electrical interconnect system of Kosmala to include an an anisotropically-conductive elastomeric sheet  between  the  one  end of  the spring pins and the  PCB  as  shown by Zhou et al.   
thereby eliminating the need for solder and its inherent difficulties while meeting the objective of providing a connector that holds a large number of contacts without danger of poor solder connections due to warping of the housing.  
	Given the first end of the spring pin is not held fast to the electrical device within the spring pin-based electrical interconnect system of Kosmala, it would further be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the modified spring pin-based electrical interconnect system of Kosmala for temporarily connecting an electrical device under test  to the PCB thereby expanding the market for such a device.

With respect to Claim 2; Kosmala shows the spring pin 26 comprises a top plunger 50 and a bottom plunger 52 and an exterior spring 54.  

With respect to Claim 3; Kosmala shows the socket body 44 defines a cavity 64 in which the spring pin 26 is at least in part located.  

With respect to Claim 4; Kosmala shows the top plunger 50 and the bottom plunger 52 each comprise a flange 56, 58 located in the socket body cavity 64.  



With respect to Claim 5; Kosmala shows the top plunger 50 comprises a flange 56 located in the socket body cavity 64, and the bottom plunger 52 comprises a flange 58, which when modified as discussed in claim 1, would sit on the elastomeric sheet shown by Zhou et al..  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire                     THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any  inquiry concerning  communications  from  the examiner  should  be  directed  to
                                                           Vanessa Girardi:   Office phone      571.272.5924
                                                                                                      Mon-Fri   9am-6pm  est                                                                                                                                
                                                                              Vanessa.Girardi@USPTO.Gov
                                                                              
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
	To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at    http://www.uspto.gov/interviewpractice
 	If attempts to reach the examiner are unsuccessful, the Examiner’s supervisor,            Renee S. Luebke can be reached at  571.272.2009.  
The central fax phone number for the organization is 571.273.8300.  




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
https://www.uspto.gov/patents/docx  about filing in DOCX format. 
[AltContent: textbox (VANESSA GIRARDI )]For additional questions, contact the Electronic Business Center (EBC) at               866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VANESSA GIRARDI/Primary Examiner, Art Unit 2833